DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/03/2019.  An initialed copy is attached to this Office Action.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (2014/0063586), hereinafter Jung.
Regarding claim 1, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), comprising:  an upper substrate (BS2, second base substrate) (paragraph 0039) and a lower substrate (array substrate) (paragraph 0039) comprising a first light-transmitting substrate (BS1, first base substrate) (paragraph 0039), a conducting layer (El1, first electrode) (paragraph 0039), a hydrophobic insulating layer (HPL, hydrophobic layer) (paragraph 0039) and a pixel wall structure (WL, barrier wall; PTN, partition wall; and CS, column spacer) (paragraph 0039), wherein an upper surface of the pixel wall structure (WL, barrier wall; PTN, partition wall; and CS, column spacer) is provided with a support structure (CS, column spacer) (paragraph 0039).
Regarding claim 2, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support structure (CS, column spacer) comprises a plurality of support pillars (figure 1B shows that each barrier wall WL has a column spacer CS and paragraph 0039).
Regarding claim 3, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support pillars are arranged on junctions of mutually perpendicular walls in the pixel wall structure (figure 1B and paragraph 0039).
Regarding claim 4, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support pillars are cylindrical or polygonal (paragraph 0049 discloses that CS are columns which are cylindrical).

Regarding claim 8, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), comprising a step of preparing the pixel wall structure on the lower substrate (paragraph 0039), wherein the method further comprises a step of preparing the support structure on the pixel wall structure (paragraph 0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0063586), hereinafter Jung as applied to claim 1 above, and further in view of Chen (2015/0331231).
Regarding claim 5, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jung fails to disclose wherein a material of the support structure is a photoresist.
Chen discloses wherein a material of the support structure is a photoresist (paragraph 0003).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jung with the photoresist of Chen for the purpose of forming the baffle wall.
Regarding claim 6, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jung fails to disclose wherein a material of the support structure is a material of the pixel wall structure or a material with stronger hydrophilicity than the pixel wall structure.
Chen discloses wherein a material of the support structure is a material of the pixel wall structure or a material with stronger hydrophilicity than the pixel wall structure (paragraph 0003).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jung with the photoresist of Chen for the purpose of forming the baffle wall.
Regarding claim 9, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jung fails to disclose wherein preparing the support structure on the pixel wall structure comprises preparing the support structure in a photoetching process.
Chen discloses wherein preparing the support structure on the pixel wall structure comprises preparing the support structure in a photoetching process (paragraph 0049).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.